Per Curiam.
This is a suit brought by the plaintiff to foreclose an alleged mechanics’ lien. The complaint alleges that the plaintiff has a lien upon lots 8,4,5, and 6, in block 1, in Market Street Addition to the City of Portland. To prove this allegation, plaintiff introduced in evidence, against defendant’s objection, a notice claiming a lien upon lots 3, 4, 5, and 6, in block 1, in Carter’s Addition to the City of Portland, which is a different parcel of land. This is a fatal variance between the allegation and the proof. The notice of lien does not describe the property set forth in the complaint.
The decree is eeveesed and the complaint dismissed.